


Exhibit 10.6


RF MICRO DEVICES, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Director Initial/Supplemental RSU)


THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the Grant Date (as defined in Section 2 below) between RF
MICRO DEVICES, INC., a North Carolina corporation (the “Company”), and
_________________, a Director of the Company or an Affiliate (the
“Participant”).
RECITALS:
In furtherance of the purposes of the RF Micro Devices, Inc. 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and in consideration of the
services of the Participant and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.


2.Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this Section 2:


a.The “Participant” is ____________________.


b.The “Grant Date” is ___________________.


c.The “Restriction Period” is the period beginning on the Grant Date and ending
on such date or dates and occurrence of such conditions as described in
Schedule A, which is attached hereto and expressly made a part of this
Agreement.


d.The number of shares of Common Stock subject to the award of Restricted Stock
Units granted under this Agreement shall be ______ shares (the “Shares”).


3.Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company hereby grants the Participant an award of
Restricted Stock Units (the “Award”) for that number of Shares as is set forth
in Section 2. The Participant expressly acknowledges that the terms of Schedule
A shall be incorporated herein by reference and shall constitute part of this
Agreement. The Company and the Participant further acknowledge that the
Company's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.


4.Shareholder Rights. The Participant or his or her legal representatives,
legatees or distributes shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights, voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) the Award has vested and certificates for such Shares have been issued and
delivered to him or them (or, in the case of uncertificated shares, other
written evidence of ownership in accordance with Applicable Law shall have been
provided).


5.Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Award shall be deemed vested and earned, and the Shares subject
to the Award shall be distributable as provided in Section 7 herein, upon such
date or dates, and subject to such conditions, as are described in this
Agreement, including Section 2 of

1

--------------------------------------------------------------------------------




Schedule A. Without limiting the effect of the foregoing, the Shares subject to
the Award may vest in installments over a period of time, if so provided in
Schedule A. The Participant expressly acknowledges that the Award shall vest
only upon such terms and conditions as are provided in this Agreement (including
but not limited to Schedule A) and otherwise in accordance with the terms of the
Plan. Without limiting the effect of the foregoing, the Participant understands
and agrees that the Administrator may delay the vesting of the Award (or portion
thereof) and the issuance of the underlying Shares in order to comply with
Applicable Law or applicable policies of the Company implemented to ensure
compliance with such laws (including but not limited to insider trading
provisions and the Company's insider trading policy); provided, however, that
any such delay in vesting of the Award or issuance of Shares shall not apply to
any Shares subject to an effective Rule 10b5-1 trading plan. The Administrator
has sole authority to determine whether and to what degree the Award has vested
and been earned and is payable and to interpret the terms and conditions of this
Agreement and the Plan.


6.Effect of Termination of Service; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event of the termination of service of the Participant for
any reason (whether by the Company or the Participant, and whether voluntary or
involuntary) and all or part of the Award has not been earned or vested as of
the Participant's Termination Date pursuant to the terms of this Agreement, then
the Award, to the extent not vested as of the Participant's Termination Date,
shall be forfeited immediately upon such termination, and the Participant shall
have no further rights with respect to the Award or the Shares underlying that
portion of the Award that has not yet been earned and vested. The Participant
expressly acknowledges and agrees that the termination of his or her service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of his or her Termination Date.


7.Settlement of Award. The Award, if earned in accordance with the terms of this
Agreement, shall be payable in whole shares of Common Stock. The total number of
Shares that may be acquired upon vesting of the Award (or portion thereof) shall
be rounded down to the nearest whole share. A certificate or certificates for
the Shares subject to the Award or portion thereof shall be issued in the name
of the Participant or his or her beneficiary (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Law
shall be provided) as soon as practicable after, and only to the extent that,
the Award or portion thereof has vested and is distributable. Shares of Common
Stock or any other benefit subject to the Award shall, upon vesting of the
Award, be issued and distributed to the Participant (or his or her beneficiary)
no later than the later of (a) the fifteenth (15th) day of the third month
following the Participant's first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture, or (b) the fifteenth (15th) day of
the third month following the end of the Company's first taxable year in which
the amount is no longer subject to a substantial risk of forfeiture, or
otherwise in accordance with Code Section 409A.


8.No Right of Continued Service. Nothing contained in this Agreement or the Plan
shall confer upon the Participant any right to continue in the service of the
Company or an Affiliate or to interfere in any way with the right of the Company
or its shareholders to terminate the Participant's service at any time. Except
as otherwise expressly provided in the Plan and this Agreement (including but
not limited to Schedule A), all rights of the Participant under the Plan with
respect to the unvested portion of his or her Award shall terminate upon the
termination of service of the Participant with the Company or an Affiliate. The
grant of the Award does not create any obligation to grant further awards.


9.Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until such Shares have been issued and delivered to the Participant.


10.Withholding; Tax Consequences.



2

--------------------------------------------------------------------------------




(a)The Participant acknowledges that the Company shall require the Participant
to pay the Company the amount, if any, of any federal, state, local, foreign or
other tax or other amount required by any governmental authority to be withheld
and paid over by the Company to such authority for the account of the
Participant, and the Participant agrees, as a condition to the grant of the
Award and delivery of any Shares, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the recipient is otherwise entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.


(b)The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.


11.Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.


12.Superseding Agreement; Successors and Assigns. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. Except as may be otherwise provided in the Plan,
this Agreement does not supersede or amend any existing Change in Control
Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.


13.Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States


14.Amendment; Waiver. Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including
but not limited to federal securities laws and Code Section 409A). The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.


15.Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three

3

--------------------------------------------------------------------------------




business days after mailed but in no event later than the date of actual
receipt. Notice may also be provided by electronic submission, if and to the
extent permitted by the Administrator. Notices shall be directed, if to the
Participant, at the Participant's address indicated by the Company's records, or
if to the Company, at the Company's principal office, attention Treasurer, RF
Micro Devices, Inc.


16.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17.Restrictions on Award and Shares. The Company may impose such restrictions on
the Award and any Shares or other benefits underlying the Award as it may deem
advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Award or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all Applicable Law (including but not limited to the requirements of the
Securities Act). The Company may cause a restrictive legend to be placed on any
certificate for Shares issued pursuant to the Award in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel. The Administrator may delay the right to receive or dispose of shares
of Common Stock (or other benefits) upon settlement of the Award at any time if
the Administrator determines that allowing issuance of shares of Common Stock
(or distribution of other benefits) would violate any federal, state or foreign
securities laws or applicable policies of the Company, and the Administrator may
provide in its discretion that any time periods to receive shares of Common
Stock (or other benefits) subject to the Award are tolled or extended during a
period of suspension or delay (subject to any Code Section 409A considerations);
provided, however, that any such delay, suspension, tolling or extension shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan.


18.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


19.Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Award, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.


IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.
 
RF MICRO DEVICES, INC.
 
 
 
 
By:
______________________________________
 
 
Robert A. Bruggeworth
 
 
President and Chief Executive Officer
Attest:
 
 
__________________________________
 
 
William Priddy
 
 
Secretary and Chief Financial Officer
 
 


4

--------------------------------------------------------------------------------






[Signature Page of Participant to Follow on Schedule A/Grant Letter]


RF Micro Devices, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Director Initial/Supplemental RSU)
Schedule A/Grant Letter
1.Grant Terms. Pursuant to the terms and conditions of the Company's 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Director Initial/Supplemental RSU) attached hereto (the “Agreement”),
you (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”) for _______________ shares of Common Stock (the “Shares”). Unless
otherwise defined herein, capitalized terms in this Schedule A shall have the
same definitions as set forth in the Agreement and the Plan.
Granted To:
________________________
Grant Date:
________________________
Number of Shares Subject to Award:
________________________



2.Vesting of Award*.


(a)The Award shall be deemed vested with respect to one-third (1/3) of the
Shares subject to the Award on the Grant Date;


(b)The Award shall be deemed vested with respect to an additional one-third
(1/3) (for a total of two-thirds (2/3)) of the Shares subject to the Award on
the first anniversary of the Grant Date, subject to the continued service of the
Participant as a Director of the Company through such vesting date; and


(c)The Award shall be deemed vested with respect to an additional one-third
(1/3) (for a total of one hundred percent (100%)) of the Shares subject to the
Award on the second anniversary of the Grant Date, subject to the continued
service of the Participant as a Director of the Company through such vesting
date.


[Modify vesting schedule as appropriate.]


[Signature Page to Follow]















5

--------------------------------------------------------------------------------




________________________
*Subject to terms and conditions of the Plan and/or the Agreement.


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Award and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.


Signature:__________________________________________________
Date: _________________





Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.



A-1